        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL A. SMITH,                                 No. 2:19-cv-0492-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

18   42 U.S.C. § 1983. On November 27, 2019, the court granted his request to proceed in forma

19   pauperis and dismissed his complaint with leave to amend for improper joinder of unrelated

20   claims. ECF No 12. Plaintiff has filed an amended complaint. ECF No. 18.

21      I.         Screening

22           A. Legal Standards

23           Federal courts must engage in a preliminary screening of cases in which prisoners seek

24   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

25   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

26   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

27   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

28   relief.” Id. § 1915A(b).
                                                        1
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 2 of 7

 1          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 2   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 3   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 4   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 6   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 7   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
 8   U.S. 662, 679 (2009).
 9          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
10   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
11   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
12   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
13   678.
14          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
15   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
16   content that allows the court to draw the reasonable inference that the defendant is liable for the
17   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
18   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
19   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
20   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
21          B. Analysis
22          Plaintiff alleges that, on June 13, 2018, defendant Lisa Alexander, a “CBT Facilitator” at
23   his institution of incarceration (Mule Creek State Prison), authored a false and adverse “CDC
24   128B” concerning him.1 ECF No. 18 at 3. Plaintiff has appended the form 128B to his
25
            1
26             A “128B” is a “General Chrono” that “is used to document information about inmates
     and inmate behavior. Such information may include, but is not limited to, documentation of
27   enemies, records of disciplinary or classification matters, pay reductions or inability to
     satisfactorily perform a job, refusal to comply with grooming standards, removal from a program,
28   records of parole or social service matters.” Cal. Code Regs. tit. 15, § 3000.
                                                        2
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 3 of 7

 1   complaint. Id. at 8. In it, Alexander wrote that plaintiff had pestered her about how many hours
 2   he had attended “Family Relations” even after she told plaintiff that she did not know, and further
 3   wrote that plaintiff disrupted her class with his outburst, and required her to ask plaintiff to stop
 4   and sit down. Id. Alexander also wrote that plaintiff said he would file an inmate grievance
 5   against her, contact his lawyer, and try to get her fired. Id.
 6           Plaintiff alleges that Alexander authored the false chrono under threat from defendant
 7   Benjamin Gibney, a correctional counselor, that he would fire her if she did not do so. Id. at 4.
 8   Plaintiff alleges that Alexander tried to retract the chrono, but she was “threatened with
 9   termination” and thus could not do so. Id. at 3.
10           Plaintiff challenged the 128B through an inmate appeal. Id. at 4. He alleges that, in
11   violation of due process, Gibney was assigned to review the appeal even though it contained
12   allegations against him. Id. Gibney denied the appeal. Id.
13           Plaintiff wrote to defendant Lizarraga, then warden of Mule Creek, asking that he initiate
14   an investigation into plaintiff’s claim that Gibney had forced Alexander to author the allegedly
15   false General Chrono. Id. at 5. Plaintiff alleges that Lizarraga failed to order such an
16   investigation. Id. As a result, the chrono remained in plaintiff’s prison file, where it was
17   reviewed by the California Board of Parole Hearings, causing them to deny plaintiff parole. Id. at
18   3-5.
19           Plaintiff claims that defendants’ conduct violated his rights under the Eighth Amendment
20   and the Fourteenth Amendment’s Due Process Clause. Id. at 3-5. The claims are not cognizable
21   for the reasons that follow. 2
22           Plaintiff’s complaint does not contain facts making out a claim under the Eighth
23   Amendment. The Eighth Amendment protects prisoners from inhumane methods of punishment
24   and from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th
25           2
               Plaintiff also claims that Alexander “falsifi[ed] documents under color of Authority
26   (perjury)” and committed “false imprisonment.” Id. at 3. These allegations appear to be an
     attempt to state claims under California law. Because the court finds no cognizable federal
27   claims have been stated, the court declines to exercise jurisdiction over these supplemental claims
     at this time. 28 U.S.C. § 1367(c)(3). Should plaintiff attempt cure the deficiencies in one or more
28   of his federal claims in an amended complaint, he may include these state claims as well.
                                                         3
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 4 of 7

 1   Cir. 2006). Extreme deprivations are required to make out a conditions-of-confinement claim,
 2   and only those deprivations denying the minimal civilized measure of life’s necessities are
 3   sufficiently grave to form the basis of an Eighth Amendment violation. Hudson v. McMillian,
 4   503 U.S. 1, 9 (1992). “Prison officials have a duty to ensure that prisoners are provided adequate
 5   shelter, food, clothing, sanitation, medical care, and personal safety.” Johnson v. Lewis, 217 F.3d
 6   726, 731-32 (9th Cir. 2000) (quotations and citations omitted). Even crediting all of plaintiff’s
 7   allegations, he states no facts showing that he was denied the minimal civilized measure of life’s
 8   necessities or subjected to inhumane punishment.
 9          Plaintiff’s claim that he was deprived of due process when Gibney reviewed his grievance
10   also fails. While California Code of Regulations, title 15, § 3084.7(d)(1)(A) provides that appeals
11   should not generally be reviewed by a staff person involved in the action being appealed, the
12   violation of a state regulation does not, on its own, give rise liability under § 1983. Moreland v.
13   Las Vegas Metro. Police Dep’t, 159 F.3d 365, 371 (9th Cir. 1998). Moreover, as courts in this
14   circuit have routinely noted, there is “no general constitutional right to an adequate or fair
15   grievance system.” Graham v. Baughman, No. 1:03-cv-06353-AWI-GSA-PC, 2010 U.S. Dist.
16   LEXIS 44253, at *28-29 (E.D. Cal. May 6, 2010); see also Mann v. Adams, 855 F.2d 639, 640
17   (9th Cir. 1988); Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001); Sylvester v. Alameido, No.
18   2:10-cv-2380 KJN, 2012 U.S. Dist. LEXIS 130345, at *44-46 (E.D. Cal. Sep. 11, 2012)
19   (collecting cases).
20          Lastly, plaintiff’s claims that defendants’ actions (or failures to act) caused the false
21   chrono to remain in his file (and, consequently, the parole board to deny him parole) do not state
22   a claim for denial of due process. The filing of false disciplinary charges against a prisoner does
23   not, by itself, violate the Constitution. Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)
24   (“The prison inmate has no constitutionally guaranteed immunity from being falsely or wrongly
25   accused of conduct which may result in the deprivation of a protected liberty interest.”); Leon v.
26   Vasquez, No. 1:11-cv-00601-LJO-GBC (PC), 2011 U.S. Dist. LEXIS 106083, at *4-5 (E.D. Cal.
27   Sep. 16, 2011) (“[A]s long as a prisoner receives proper procedural due process, a claim based on
28   the falsity of disciplinary charges, standing alone, does not state a constitutional claim.”).
                                                         4
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 5 of 7

 1   Moreover, the allegedly false chrono at issue in this case did not even rise to the level of a
 2   disciplinary charge and carried no disciplinary consequences. Accordingly, the procedural
 3   requirements of Wolff v. McDonnell did not apply. 418 U.S. 539, 563-66 (1974) (holding that
 4   prisoners subjected to discipline that implicates an interest protected by the Due Process Clause
 5   must be provided notice, a written statement of evidence and reasons, and a conditional
 6   opportunity to present witnesses and evidence).
 7          In order to determine what, if any, process was due to plaintiff with regard to the
 8   placement and retention of the chrono in his prison file, the court looks to Sandin v. Conner, 515
 9   U.S. 472 (1995). There, the Supreme Court noted that “[t]he Due Process Clause standing alone
10   confers [to inmates] no liberty interest in freedom from state action taken within the sentence
11   imposed.” Id. at 480. States may create liberty interests that are protected by the Due Process
12   Clause, “[b]ut these interests will be generally limited to freedom from restraint which, while not
13   exceeding the sentence in such an unexpected manner as to give rise to protection by the Due
14   Process Clause of its own force, nonetheless imposes atypical and significant hardship on the
15   inmate in relation to the ordinary incidents of prison life.” Id. at 483-84 (internal citations
16   omitted).
17          The only hardship plaintiff identifies from the inclusion of the chrono in his file is its
18   impact on the parole board. This potential hardship was not atypical and significant, however;
19   instead, chronos documenting inmate interactions with staff are commonplace. Perrotte v.
20   Salazar, No. ED CV 08-00123-JHN (VBK), 2011 U.S. Dist. LEXIS 72555, at *24-25 (C.D. Cal.
21   Mar. 28, 2011) (informational chronos were “commonplace in prisoner files” and thus did not
22   present an atypical and significant hardship). See Sandin, 515 U.S. at 485 (“Discipline by prison
23   officials in response to a wide range of misconduct falls within the expected parameters of the
24   sentence imposed by a court of law.”).
25          In fact, the Court in Sandin explicitly rejected an inmate’s due process claim that a record
26   of misconduct in his file would impact his parole chances, because the parole decision rested “on
27   a myriad of considerations” and the inmate was entitled to procedural protections at the parole
28   hearing to discuss the misconduct record. Id. at 487. The same is true here. “As in Sandin,
                                                         5
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 6 of 7

 1   nothing in California’s Code requires the Parole Board to deny parole when presented with
 2   unfavorable . . . informational chronos or to grant parole in the absence of such documents.”
 3   Perrotte, 2011 U.S. Dist. LEXIS 72555, at *25-26. And California law provides inmates the
 4   right “to ask and answer questions, and to speak on his or her own behalf” at parole board
 5   hearings. Cal. Pen. Code § 3041.5(a)(2).
 6          As the complaint does not state facts showing plaintiff’s entitlement to, and defendants’
 7   denial of, procedural protections surrounding the placement of the general chrono in his file, nor
 8   does it state facts showing that the inclusion of the chrono was inhumane, plaintiff’s claims under
 9   the Eighth and Fourteenth Amendments fail.
10          C. Leave to Amend
11          In light of plaintiff’s pro se status the court will grant him one final opportunity to amend
12   his complaint and attempt to state a cognizable federal claim.
13          Plaintiff is cautioned that any amended complaint must identify as a defendant only
14   persons who personally participated in a substantial way in depriving him of his constitutional
15   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
16   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
17   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
18   include any allegations based on state law that are so closely related to his federal allegations that
19   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
20          The amended complaint must also contain a caption including the names of all defendants.
21   Fed. R. Civ. P. 10(a).
22          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
23   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
24          Any amended complaint must be written or typed so that it so that it is complete in itself
25   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
26   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
27   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
28   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
                                                         6
        Case 2:19-cv-00492-EFB Document 21 Filed 04/15/20 Page 7 of 7

 1   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 2   1967)).
 3             Any amended complaint should be as concise as possible in fulfilling the above
 4   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 5   background which has no bearing on his legal claims. He should also take pains to ensure that his
 6   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 7   and organization. Plaintiff should carefully consider whether each of the defendants he names
 8   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 9   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
10      II.       Order
11             Accordingly, it is ORDERED that plaintiff’s December 26, 2019 amended complaint
12   (ECF No. 18) is dismissed with leave to amend. Plaintiff may file a second amended complaint
13   within 30 days from the date of service of this order. Failure to comply with this order may result
14   in a recommendation that this action be dismissed for failure to state a claim and/or failure to
15   prosecute.
16   DATED: April 15, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
